                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               CLARKSBURG

SAFECO INSURANCE COMPANY
OF AMERICA,

     Plaintiff,

v.                                            Civ. Action No. 1:19-CV-62
                                                     (Judge Kleeh)

JOEL PLEVICH, MARY PLEVICH,
and JOSHUA DRANSFIELD,

     Defendants.

                 MEMORANDUM OPINION AND ORDER GRANTING
           MOTION FOR JUDGMENT ON THE PLEADINGS [ECF NO. 19]

     Pending before the Court is Plaintiff’s Motion for Judgment

on the Pleadings [ECF No. 19]. For the reasons discussed below,

the Court grants the Motion.

                          I.     PROCEDURAL HISTORY

     The     Plaintiff,        Safeco    Insurance    Company     of   America

(“Plaintiff”), filed this action against the Defendants, Joel

Plevich,     Mary   Plevich,       and    Joshua     Dransfield    (together,

“Defendants”), on March 19, 2019. ECF No. 1. Dransfield filed his

Answer on August 23, 2019. The Pleviches filed their Answer on

October 18, 2019. On February 4, 2019, Plaintiff filed its Motion

for Judgment on the Pleadings. No response to the Motion has been

filed.
SAFECO V. PLEVICH                                                1:19-CV-62

                MEMORANDUM OPINION AND ORDER GRANTING
          MOTION FOR JUDGMENT ON THE PLEADINGS [ECF NO. 19]

                            II.    STANDARD OF REVIEW

        A motion to dismiss under Rule 12(c) of the Federal Rules of

Civil Procedure is analyzed under the same standard as a motion

under Rule 12(b)(6):

              Therefore, a motion for judgment on the
              pleadings should only be granted if, after
              accepting all well-pleaded allegations in the
              plaintiff’s complaint as true and drawing all
              reasonable factual inferences from those facts
              in the plaintiff’s favor, it appears certain
              that the plaintiff cannot prove any set of
              facts in support of his claim entitling him to
              relief. A Rule 12(c) motion tests only the
              sufficiency of the complaint and does not
              resolve the merits of the plaintiff’s claims
              or any disputes of fact.

Hartford Cas. Ins. Co. v. Ted A. Greve & Assocs., 742 Fed. App’x

738, 740 (4th Cir. 2018) (citing Drager v. PLIVA USA, Inc., 741

F.3d 470, 474 (4th Cir. 2014)).

                                  III. BACKGROUND

        Plaintiff seeks a declaratory judgment against Defendants

based on a homeowner’s insurance policy (the “Policy”) that it

issued to the Pleviches. Plaintiff asks the Court to find that

under the Policy, Plaintiff has (1) no duty to defend the Pleviches

in an action initiated by Dransfield and pending in the Circuit

Court    of    Monongalia    County,    West   Virginia   (the   “Underlying

Action”), 1 and (2) no potential duty to indemnify the Pleviches


1   Dransfield v. Plevich, Case No. 18-C-396.
                                         2
SAFECO V. PLEVICH                                        1:19-CV-62

                 MEMORANDUM OPINION AND ORDER GRANTING
           MOTION FOR JUDGMENT ON THE PLEADINGS [ECF NO. 19]

for any judgment entered in the same. See Compl., ECF No. 1, at 1.

The facts as discussed herein come from the Complaint and its

attachments and are uncontested.

                       The Underlying Complaint

       On September 24, 2018, Dransfield initiated the Underlying

Action against the Pleviches and Bel-Cross Properties, LLC (“Bel-

Cross”).    Id. ¶   8. The Underlying   Complaint alleges that the

Pleviches “owned, possessed, directed, controlled, operated, and

otherwise maintained certain real property to include all property

part and parcel of 804 College Avenue in Morgantown, Monongalia

County, West Virginia” (the “College Avenue Property”). Underlying

Compl., ECF No. 1-1, at ¶ 5. It alleges that the Pleviches “by and

through various entities, to include Bel-Cross, engaged in the

real estate rental and leasing business of residential properties

including, but not limited to,” the College Avenue Property. Id.

¶ 6.

       On the evening of May 5, 2017, Dransfield entered onto the

College Avenue Property as an invited guest. Id. ¶ 9. The steps

that he used to enter and exit the residence did not have a safety

handrail on either side of the walkway. Id. ¶ 11. There was no

outsight lighting to sufficiently illuminate the steps or the

walkway. Id. ¶ 12. Dransfield tripped on an uneven and poorly-

maintained surface and fell down the steps onto College Avenue.

                                   3
SAFECO V. PLEVICH                                                  1:19-CV-62

               MEMORANDUM OPINION AND ORDER GRANTING
         MOTION FOR JUDGMENT ON THE PLEADINGS [ECF NO. 19]

Id. ¶ 13. He suffered severe injuries and required lifesaving

medical treatment and care. Id. ¶¶ 14-19. The Pleviches and Bel-

Cross,   Dransfield   alleges,    engaged     in   negligent conduct       that

resulted in his injuries. Id. ¶ 33.

     Dransfield    has   asserted   that    he     is   entitled   to   medical

payments coverage proceeds under the Policy. Compl., ECF No. 1, at

¶ 22. The Pleviches have asked that Plaintiff defend them in the

Underlying Action and, if necessary, indemnify them. Id. ¶ 20.

Plaintiff is defending the Pleviches in the Underlying Action

subject to a valid Reservation of Rights letter. Id. ¶ 21.

                                 The Policy

     The Policy was in effect between April 24, 2017, and April

24, 2018. Compl., Ex. B, ECF No. 1-2, at SAF 000002. The Pleviches

are the named insureds. Id. at SAF 000011. In Section II –

Liability Coverages, the Policy provides:

           If a claim is made or a suit is brought against
           any insured for damages because of bodily
           injury or property damage caused by an
           occurrence to which this coverage applies, we
           will:

           1.     pay up to our limit of liability for the
                  damages for which the insured is legally
                  liable; and

           2.     provide a defense at our expense by
                  counsel of our choice even if the
                  allegations are groundless, false or
                  fraudulent. We may investigate and settle
                  any claim or suit that we decide is

                                     4
SAFECO V. PLEVICH                                             1:19-CV-62

              MEMORANDUM OPINION AND ORDER GRANTING
        MOTION FOR JUDGMENT ON THE PLEADINGS [ECF NO. 19]

                 appropriate. Our duty to settle or defend
                 ends when the amount we pay for damages
                 resulting from the occurrence equals our
                 limit of liability.

Id. at SAF 000035. The “insured location” is 444 Western Avenue in

Morgantown, West Virginia (the “Western Avenue Property”). Id. at

SAF 000011. The College Avenue Property is not an insured location

under the Policy. Id.

     The   Policy   does   not   provide   coverage   for   bodily   injury

“arising out of business pursuits of any insured.” Id. at SAF

000035. “Business” is defined as follows:

           a trade, profession or occupation engaged in
           on a full-time, part-time or occasional basis,
           or any other activity, including civic or
           public, engaged in for money or other
           compensation, except for the
           following:

           (1)   One or more activities, not described in
                 (2) below, for which no insured receives
                 more than $3,000 in total compensation
                 for the 12 months before the beginning of
                 the policy period; and

           (2)   volunteer activities for which no money
                 or other compensation is received other
                 than for expenses incurred to perform the
                 activity.

Id. at SAF 000044. This exclusion for business pursuits, however,

does not apply to the following:

           (1)   activities which are ordinarily incident
                 to non-business pursuits;



                                     5
SAFECO V. PLEVICH                                        1:19-CV-62

               MEMORANDUM OPINION AND ORDER GRANTING
         MOTION FOR JUDGMENT ON THE PLEADINGS [ECF NO. 19]

           (2)   the occasional or part-time business
                 pursuits of any insured who is under 23
                 years of age;

           (3)   the rental or holding for rental of an
                 insured location:

                 (a)   on an occasional basis for      the
                       exclusive use as a residence;

                 (b)   in part, unless intended for use as
                       a residence by more than two roomers
                       or boarders; or

                 (c) in part, as an office, school, studio
                      or private garage[.]

Id. at SAF 000035-36. Finally, the Policy does not provide coverage

for “bodily injury . . . arising out of any premises owned or

rented to any insured which is not an insured location[.]” Id.

                          IV.   GOVERNING LAW

       “Two duties arise from the existence of a liability insurance

policy, the duty to defend and the duty to indemnify.” Liberty

Corporate Capital Ltd. V. Peacemaker Nat’l Training Ctr., LLC, 348

F. Supp. 3d 585, 590 (N.D.W. Va. 2018) (citing State ex rel.

Nationwide Mut. Ins. Co. v. Wilson, 236 W. Va. 228, 233, 778 S.E.2d

677, 682 (2015)). As this Court has stated, under West Virginia

law,

           An insurer has a duty to defend an action
           against its insured only if the claim stated
           in the underlying complaint could, without
           amendment, impose liability for risks the
           policy covers. If the causes of action alleged
           in the complaint are entirely foreign to the

                                   6
SAFECO V. PLEVICH                                           1:19-CV-62

                MEMORANDUM OPINION AND ORDER GRANTING
          MOTION FOR JUDGMENT ON THE PLEADINGS [ECF NO. 19]

            risks covered by the insurance policy, then
            the insurance company is relieved of its
            duties under the policy.

Id. at 590 (citing State Auto. Mut. Ins. Co. v. Alpha Eng’g Servs.,

Inc., 208 W. Va. 713, 716, 542 S.E.2d 876, 879 (2000)).

                             V.    FINDINGS

     The Court finds that the Pleviches’ rental of the College

Avenue Property was a business pursuit for them and is excluded

from coverage. See Compl., Ex. B, ECF No. 1-2, at SAF 000035,

000044.    In   addition,   the   College   Avenue   Property   —   where

Dransfield’s injuries occurred — is not an insured location under

the Policy. See id. at SAF 000011. Because the Policy specifically

excludes from liability claims for bodily injury “arising out of

any premises owned or rented to any insured which is not an insured

location,” Plaintiff has no duty to defend the Pleviches for

injuries that occurred at the College Avenue Property. See id. at

SAF 000011, 000035-36. The allegations in the Underlying Action

are “entirely foreign to the risks covered by            the insurance

policy,” and “the insurance company is relieved of its duty under

the policy.” See Peacemaker, 348 F. Supp. 3d at 590.

                            VI.   CONCLUSION

     For the foregoing reasons, Plaintiff’s Motion for Judgment on

the Pleadings is GRANTED [ECF No. 19]. Plaintiff has no obligation

to defend or indemnify the Pleviches in the Underlying Action.

                                    7
SAFECO V. PLEVICH                                    1:19-CV-62

             MEMORANDUM OPINION AND ORDER GRANTING
       MOTION FOR JUDGMENT ON THE PLEADINGS [ECF NO. 19]

This action is DISMISSED WITH PREJUDICE and STRICKEN from the

Court’s active docket.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Memorandum

Opinion and Order to counsel of record.

     DATED: April 3, 2020

                              /s/ Thomas S. Kleeh
                              THOMAS S. KLEEH
                              UNITED STATES DISTRICT JUDGE




                                8
